United States Court of Appeals for the Federal Circuit

                                     CORRECTED: October 5, 2005 at 1:00 PM

                                        04-1581


                    NOVO NORDISK PHARMACEUTICALS, INC.,
                           and NOVO NORDISK A/S,

                                                             Plaintiffs-Appellants,

                                           v.


                      BIO-TECHNOLOGY GENERAL CORP. and
                       TEVA PHARMACEUTICALS USA, INC.,

                                                             Defendants-Appellees.



        Steven E. Lipman, Darby & Darby, P.C., of New York, New York, argued for
plaintiffs-appellants. Of counsel were James Edward Hanft, Paul M. Zagar, Jay P.
Lessler, Kevin L. Reiner, Robert Schaffer and Joseph R. Robinson.

      John W. Bateman, Kenyon & Kenyon, of Washington, DC, argued for
defendants-appellees. On the brief was Richard L. DeLucia, of New York, New York.
Of counsel were Steven J. Lee, and Thomas J. Meloro, of New York, New York, and
Kenneth R. Corsello, of Washington, DC.

Appealed from: United States District Court for the District of Delaware
.
Chief Judge Sue L. Robinson